     3:20-cv-03609-SAL    Date Filed 04/30/21    Entry Number 18   Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA

    James A. Graves,                         )     C/A No.: 3:20-3609-SAL-SVH
                                             )
                       Plaintiff,            )
                                             )
          vs.                                )                ORDER
                                             )
    Ryan D. McCarthy, in his official        )
    capacity as Secretary, Department        )
    of the Army,                             )
                                             )
                       Defendant.            )

       In this employment discrimination case, James A. Graves (“Plaintiff”),

filed this complaint against Ryan D. McCarthy in his official capacity as the

Secretary of the Department of the Army (“Defendant”), alleging race

discrimination in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§§ 2000e et seq. (“Title VII”). This matter comes before the court on Plaintiff’s

motion to stay deadlines and for discovery [ECF No. 15], 1 filed in response to

Defendant’s motion to dismiss/motion for summary judgment [ECF No. 10].

      Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule

73.02(B)(2)(g) (D.S.C.), this matter has been assigned to the undersigned for

all pretrial proceedings. Having carefully considered the parties’ submissions



1 Attorney Irma Brooks, who represents that she is an attorney for Plaintiff
[see ECF No. 15], is categorized as Inactive before this court and is therefore
ineligible to practice law in this court at this time. Absent a change to her
attorney status, the court does not consider her an attorney of record in this
case, and Plaintiff’s future filings should so reflect.

                                         1
     3:20-cv-03609-SAL    Date Filed 04/30/21   Entry Number 18   Page 2 of 7




and the record in this case, the undersigned denies Plaintiff’s motion, directing

Plaintiff to file a response to Defendant’s pending dispositive motion

concerning the issue of administrative exhaustion, as discussed more below.

I.    Factual and Procedural Background

      The facts relevant to the resolution of Plaintiff’s motion are as follows:

Plaintiff entered civilian federal service in 2005. [ECF No. 1 ¶ 1]. Between 2005

and 2015, Plaintiff was detailed numerous times to the position of training

facilities coordinator and functional administrator (“Position”). Id. ¶ 6. In 2015,

Plaintiff applied for this Position. Id. Plaintiff alleges that Rhett Risher

(“Risher”) discriminated against him based on his race and color by not

executing the proper personnel paperwork capturing Plaintiff’s experience

when detailed, resulting in the determination that Plaintiff was not qualified

for the Position. Id.

      Defendant has put forth evidence that, “on or about sometime after

June/July timeframe, 2015” or in July 2015, Plaintiff had a discussion with

Nathaniel Shephard (“Shephard”), Defendant’s labor relations specialist,

about why Plaintiff was deemed not qualified for the Position during which

Plaintiff stated he had been discriminated against. [See ECF No. 10-4].

      Plaintiff, in contrast, states he spoke with Shephard on August 8 or 9,

2015, about being deemed not qualified for the Position and that the relevant

paperwork had not been submitted showing that he was qualified for the


                                         2
     3:20-cv-03609-SAL    Date Filed 04/30/21   Entry Number 18   Page 3 of 7




Position. [See ECF No. 10-1 at 25–26, 88; see also ECF No. 15-1 at 4]. Plaintiff

states he thereafter sought additional information that resulted in a round

table discussion with his supervisor and others, including Shephard, on

September 8, 2015, in which Plaintiff learned that the decision finding him not

qualified for the Position was a discriminatory event. [See ECF No. 15-1 at 4,

9 (“Plaintiff asserts and has been consistent in his statements that he did not

conclude he was discriminated against until his Round Table Discussion with

his supervisor and others on or around September 8, 2015, which prompted

Plaintiff to seek EEO Counseling”); see also ECF No. 1 ¶ 25; ECF No. 10-4].

      Plaintiff alleges when he “realized the pattern of racial discrimination

he suffered at the hands of Mr. Risher, [he] filed an [Equal Employment

Opportunity (“EEO”)] Complaint, initiating contact with the EEO on October

1, 2015. [ECF No. 1 ¶ 47, ECF No. 10-2 at 2]. After the EEO Commission

concluded he had not been discriminated against, Plaintiff filed this action on

October 14, 2020. [ECF No. 1 ¶ 48].

      On January 27, 2021, Defendant filed a motion to dismiss, or in the

alternative, motion for summary judgment, arguing in part that this court

lacks subject matter jurisdiction over Plaintiff’s complaint because he failed to

present his complaint to the EEO within 45 days of the alleged discriminatory

act. [ECF No. 10 at 2 (“However, the undisputed material facts establish that

Plaintiff learned of his two supervisors’ failure to turn in the proper paperwork


                                        3
     3:20-cv-03609-SAL     Date Filed 04/30/21    Entry Number 18   Page 4 of 7




on August 8 or 9, 2015, but did not bring his EEO charge until October 1, 2015.

As a result, Plaintiff’s claim is untimely.”)].

      In response, Plaintiff filed a motion to stay the deadline for his response

to Defendant’s motion, requesting in part additional discovery “as to when and

how Plaintiff learned of the alleged discriminatory event that prompted

Plaintiff to seek EEO Counseling,” arguing that “[w]hile Plaintiff was informed

on or around August 8th or 9th of 2015 by Human Resources that he was not

being considered for the Training Facilities Coordinator position he sought,”

Plaintiff did not realize he had been discriminated against until September 8,

2015. [ECF No. 15-1 at 4]. 2

      On April 13, 2021, Defendant filed a response to Plaintiff’s motion,

arguing that “[b]ased on Plaintiff’s admission that he learned he was not

qualified for the position on August 8th or 9th, 2015, the discovery Plaintiff

seeks is irrelevant and his request should be denied” because Plaintiff’s “EEO

contact was more than 45 days after he was put on notice” and “[d]iscovery will

not change the date of his notice” regardless of whether Plaintiff realized he

had been discriminated against. [ECF No. 17 at 2–3]. Plaintiff filed no reply.




2Alternatively, Plaintiff requests “an additional twenty (20) days to specifically
respond to the alleged facts contained in Defendant’s motion . . . .” [See ECF
No. 15-1].

                                         4
      3:20-cv-03609-SAL      Date Filed 04/30/21   Entry Number 18   Page 5 of 7




II.       Discussion

          Title VII creates a right of action for employees alleging “discrimination

based on race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e–16(a).

However, “[b]efore a federal civil servant can sue his employer in court for

discriminating against him in violation of Title VII, he must first exhaust his

administrative remedies.” Green v. Brennan, 136 S. Ct. 1769, 1775 (2016). The

initial steps that must be taken by a federal civil servant are as follows:

          (a) Aggrieved persons who believe they have been discriminated
          against on the basis of race, color . . . must consult a Counselor
          prior to filing a complaint in order to try to informally resolve the
          matter.

                (1) An aggrieved person must initiate contact with a
                Counselor within 45 days of the date of the matter alleged to
                be discriminatory or, in the case of personnel action, within
                45 days of the effective date of the action.

                (2) The agency or the Commission shall extend the 45-day
                time limit in paragraph (a)(1) of this section when the
                individual shows that he or she was not notified of the time
                limits and was not otherwise aware of them, that he or she
                did not know and reasonably should not have been [sic]
                known that the discriminatory matter or personnel action
                occurred, that despite due diligence he or she was prevented
                by circumstances beyond his or her control from contacting
                the counselor within the time limits, or for other reasons
                considered sufficient by the agency or the Commission.

29 C.F.R. § 1614.105; see also Nielsen v. Hagel, 666 F. App’x 225, 227 (4th Cir.

2016) (“Initially, the aggrieved employee must consult with an EEO counselor

in the employee’s federal agency within 45 days of the allegedly discriminatory

act.”).

                                            5
     3:20-cv-03609-SAL    Date Filed 04/30/21   Entry Number 18    Page 6 of 7




      Although the parties argue otherwise, untimeliness in exhausting

administrative remedies in this context does not deprive the federal court of

subject matter jurisdiction; rather, these deadlines, like a statute of

limitations, are subject to waiver, estoppel, and equitable tolling, as well as the

statutory tolling provided in 29 C.F.R. § 1614.105(a)(2). See 29 C.F.R. §

1614.604(c); Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 393 (1982);

Laber v. Harvey, 438 F.3d 404, 429 n. 25 (4th Cir. 2006); see also Addison v.

Brennan, C/A No. 3:14-1732-TLW, 2015 WL 3562155, at *4 (D.S.C. June 5,

2015) (dismissing plaintiff’s Title VII claim because her “45–day deadline for

contacting the EEOC was not tolled by the union grievance procedure” and she

had “not shown she is otherwise entitled to equitable tolling”).

      Here, it is undisputed that Plaintiff first contacted an EEO counselor on

October 1, 2015. However, the parties dispute when the 45-day period to

contact the EEO began. 3 According to Plaintiff, this period began when he

discovered he had been discriminated against on September 8, 2015, rendering

his claim timely filed. Defendant disagrees, arguing that, at the latest, the

commencement of the filing period was on August 8 or 9, 2015, when Plaintiff


3 As noted by Defendant, the Fourth Circuit has held in an unpublished
decision that that the “45-day clock” does not begin to run when a plaintiff first
learns of the alleged discrimination behind an employer’s actions but that it is
“notice of the employer’s actions, not the notice of a discriminatory effect or
motivation, that establishes the commencement of the filing period.” Young v.
Barnhart, 52 F. App’x 191, 193 n.4 (4th Cir. 2002) (citing Hamilton v. 1st
Source Bank, 928 F.2d 86, 88–89 (4th Cir. 1990) (en banc)).

                                         6
       3:20-cv-03609-SAL    Date Filed 04/30/21   Entry Number 18   Page 7 of 7




discovered he was not qualified for the position in question, further arguing

that the record shows that Plaintiff knew by that date the decision to not hire

him for the Position was discriminatory. [See ECF No. 17 at 6–7, ECF No. 10-

4].

       Because administrative exhaustion is a threshold issue that Plaintiff

states can be addressed without further discovery, 4 his motion to stay is

denied,    and   he   is   directed   to   respond   to   Defendant’s   motion    to

dismiss/summary judgment on this issue.

III.   Conclusion

       Plaintiff’s motion to stay is denied. [ECF No. 15]. The court directs

Plaintiff to respond to the alleged facts and arguments contained in

Defendant’s motion concerning administrative exhaustion no later than May

20, 2021. Defendant has until May 27, 2021, to file a reply, if appropriate.

       IT IS SO ORDERED.



April 30, 2021                                 Shiva V. Hodges
Columbia, South Carolina                       United States Magistrate Judge




4 In response to Defendant’s argument that Plaintiff’s failure to exhaust
administrative remedies deprives this court of subject matter jurisdiction,
Plaintiff represents he “can prove subject matter jurisdiction based on
documents and evidence already obtained . . . .” [ECF No. 15-1 at 3].

                                           7
